Exhibit 10.3
 
RIGHT OF FIRST REFUSAL
AND CO-SALE AGREEMENT
This Right of First Refusal and Co-Sale Agreement (this "Agreement"), is made as
of the 26th day of October, 2016 by and among Blackboxstocks Inc., a Nevada
corporation (the "Company"), the Investor listed on Schedule A and the Key
Holders listed on Schedule B.
WHEREAS, each Key Holder is the beneficial owner of the number of shares of
Capital Stock set forth opposite the name of such Key Holder on Schedule B;
WHEREAS, the Company and the Investor are parties to that certain Stock Purchase
Agreement, of even date herewith (the "Purchase Agreement"), pursuant to which
the Investor has agreed to purchase shares of Common Stock of the Company, par
value $0.001 per share ("Common Stock"); and
WHEREAS, the Key Holders and the Company desire to further induce the Investor
to purchase the Common Stock;
NOW, THEREFORE, the Company, the Key Holders and the Investor agree as follows:
1.             Definitions.
1.1   "Affiliate" means, with respect to Investor, any other person or entity
that directly or indirectly, controls, is controlled by or is under common
control with such Investor, including, without limitation, any general partner,
managing member, officer or director of such Investor, or any venture capital
fund now or hereafter existing which is controlled by one or more general
partners or managing members of, or shares the same management company with,
such Investor.
1.2   "Capital Stock" means (a) shares of Common Stock and Preferred Stock
(whether now outstanding or hereafter issued in any context), (b) shares of
Common Stock issued or issuable upon conversion of Preferred Stock, and (c)
shares of Common Stock issued or issuable upon exercise or conversion, as
applicable, of stock options, warrants or other convertible securities of the
Company, in each case now owned or subsequently acquired by any Key Holder,
Investor, or their respective successors or permitted transferees or assigns.
For purposes of the number of shares of Capital Stock held by Investor or any
Key Holder (or any other calculation based thereon), all shares of Preferred
Stock shall be deemed to have been converted into Common Stock at the
then‑applicable conversion ratio.
1.3   "Change of Control" means a transac-tion or series of related transactions
in which a person, or a group of related persons, acquires from stockholders of
the Company shares representing more than fifty percent (50%) of the
out-standing voting power of the Company.
1.4   "Common Stock" means shares of Common Stock of the Company, $0.001 par
value per share.
1.5   "Investor Notice" means written notice from an Investor notifying the
Company and the selling Key Holder that such Investor intends to exercise
Investor's Right of First Refusal as to a portion of the Transfer Stock with
respect to any Proposed Key Holder Transfer.
1.6   "Investor(s)" means the person(s) named on Schedule A hereto, each person
to whom the rights of an Investor are assigned pursuant to Subsection 5.9;
provided, however, that any such person shall cease to be considered an Investor
for purposes of this Agreement at any time such person and his, her or its
Affiliates collectively hold fewer than 5% of the shares of Common Stock issued
and outstanding at any time, calculated on a non-diluted basis.
 
 
1

--------------------------------------------------------------------------------

1.7   "Key Holders" means the persons named on Schedule B hereto, each person to
whom the rights of a Key Holder are assigned pursuant to Subsection 3.1, each
person who hereafter becomes a signatory to this Agreement pursuant to
Subsection 5.9 or 5.15  and any one of them, as the context may require.
1.8   "Preferred Stock" means collectively, all shares of Preferred Stock, par
value $0.001, of the Company.
1.9   "Proposed Key Holder Transfer" means any assignment, sale, offer to sell,
pledge, mortgage, hypothecation, encumbrance, disposition of or any other like
transfer or encumbering of any Transfer Stock (or any interest therein) proposed
by any of the Key Holders.
1.10   "Proposed Transfer Notice" means written notice from a Key Holder setting
forth the terms and conditions of a Proposed Key Holder Transfer.
1.11   "Prospective Transferee" means any person to whom a Key Holder proposes
to make a Proposed Key Holder Transfer.
1.12   "Right of Co-Sale" means the right, but not an obligation, of an Investor
to participate in a Proposed Key Holder Transfer on the terms and conditions
specified in the Proposed Transfer Notice.
1.13   "Right of First Refusal" means the right, but not an obligation, of
Investor to purchase up to Investor's pro rata portion (based upon the total
number of shares of Capital Stock then held by Investor) of any Transfer Stock,
on the terms and conditions specified in the Proposed Transfer Notice.
1.14   "Transfer Stock" means shares of Capital Stock owned by a Key Holder, or
issued to a Key Holder after the date hereof (including, without limitation, in
connection with any stock split, stock dividend, recapitalization,
reorganization, or the like), but does not include any shares of Preferred
Stock.
2.             Agreement Among the Company, the Investors and the Key Holders.
2.1     Right of First Refusal.
(a)   Grant of Right of First Refusal to Investor.  Subject to the terms of
Section 3 below, each Key Holder hereby unconditionally and irrevocably grants
to the Investor a Right of First Refusal to purchase all or any portion of the
Transfer Stock that such Key Holder may propose to transfer in a Proposed Key
Holder Transfer, at the same price and on the same terms and conditions as those
offered to the Prospective Transferee.  Each Key Holder that intends to enter
into a Proposed Key Holder Transfer must deliver a Proposed Transfer Notice to
the Investor no later than thirty (30) days prior to the consummation of such
Proposed Key Holder Transfer.  Such Proposed Transfer Notice shall contain the
material terms and conditions (including price and form of consideration) of the
Proposed Key Holder Transfer, the identity of the Prospective Transferee and the
intended date of the Proposed Key Holder Transfer.  To exercise Investor's Right
of First Refusal, Investor must deliver an Investor Notice to the selling Key
Holder and the Company within fifteen (15) days after the delivery of the
Proposed Transfer Notice as provided in the preceding sentence.
 
 
2

--------------------------------------------------------------------------------

(b)   Forfeiture of Rights.  Notwithstanding the foregoing, if the total number
of shares of Transfer Stock that the Investor has agreed to purchase in the
Investor Notice is less than the total number of shares of Transfer Stock, then
the Investor shall be deemed to have forfeited any right to purchase such
Transfer Stock, and the selling Key Holder shall be free to sell all, but not
less than all, of the Transfer Stock to the Prospective Transferee on terms and
conditions substantially similar to (and in no event more favorable than) the
terms and conditions set forth in the Proposed Transfer Notice, it being
understood and agreed that (i) any such sale or transfer shall be subject to the
other terms and restrictions of this Agreement, including, without limitation,
the terms and restrictions set forth in Subsections 2.2 and 5.9(b); (ii) any
future Proposed Key Holder Transfer shall remain subject to the terms and
conditions of this Agreement, including this Section 2; and (iii) such sale
shall be consummated within forty-five (45) days after receipt of the Proposed
Transfer Notice by the Investor and, if such sale is not consummated within such
forty-five (45) day period, such sale shall again become subject to the Right of
First Refusal on the terms set forth herein.
(c)   Consideration; Closing.  If the consideration proposed to be paid for the
Transfer Stock is in property, services or other non-cash consideration, the
fair market value of the consideration shall be as determined in good faith by
the Company's Board of Directors.  If the Investor cannot for any reason pay for
the Transfer Stock in the same form of non-cash consideration, the Investor may
pay the cash value equivalent thereof, as determined in good faith by the Board
of  Directors.  The closing of the purchase of Transfer Stock by the Investor
shall take place, and all payments from the Investor shall have been delivered
to the selling Key Holder, by the later of (i) the date specified in the
Proposed Transfer Notice as the intended date of the Proposed Key Holder
Transfer; and (ii) forty-five (45) days after delivery of the Proposed Transfer
Notice.
2.2     Right of Co-Sale.
(a)   Exercise of Right.  If any Transfer Stock subject to a Proposed Key Holder
Transfer is not purchased pursuant to Subsection 2.1 above and thereafter is to
be sold to a Prospective Transferee, the Investor may elect to exercise
Investor's Right of Co-Sale and participate on a pro rata basis in the Proposed
Key Holder Transfer as set forth in Subsection 2.2(b) below and otherwise on the
same terms and conditions specified in the Proposed Transfer Notice. An Investor
who desires to exercise such Investor's Right of Co-Sale (a "Participating
Investor") must give the selling Key Holder written notice to that effect in
lieu of, and within the deadline for delivery of the Investor Notice described
above, and upon giving such notice such Participating Investor shall be deemed
to have effectively exercised the Right of Co-Sale.
(b)   Shares Includable.  The Participating Investor may include in the Proposed
Key Holder Transfer all or any part of such Participating Investor's Capital
Stock equal to the product obtained by multiplying (i) the aggregate number of
shares of Transfer Stock subject to the Proposed Key Holder Transfer by (ii) a
fraction, the numerator of which is the number of shares of Capital Stock owned
by such Participating Investor immediately before consummation of the Proposed
Key Holder Transfer (including any shares that the Investor has agreed to
purchase pursuant to the Right of First Refusal) and the denominator of which is
the total number of shares of Capital Stock owned by the Participating Investor
plus the number of shares of Transfer Stock held by the selling Key Holder.
(c)   Purchase and Sale Agreement.  The Participating Investor and the selling
Key Holder agree that the terms and conditions of any Proposed Key Holder
Transfer in accordance with Subsection 2.2 will be memorialized in, and governed
by, a written purchase and sale agreement with the Prospective Transferee (the
"Purchase and Sale Agreement") with customary terms and provisions for such a
transaction, and the Participating Investor and the selling Key Holder further
covenant and agree to enter into such Purchase and Sale Agreement as a condition
precedent to any sale or other transfer in accordance with this Subsection 2.2.
 
 
 
3

--------------------------------------------------------------------------------

(d)   Allocation of Consideration. The aggregate consideration payable to the
Participating Investors and the selling Key Holder shall be allocated based on
the number of shares of Capital Stock sold to the Prospective Transferee by each
Participating Investor and the selling Key Holder as provided in Subsection
2.2(b).
(e)   Purchase by Selling Key Holder; Deliveries.  Notwithstanding Subsection
2.2(c) above, if any Prospective Transferee or Transferees refuse(s) to purchase
securities subject to the Right of Co-Sale from any Participating Investor or
upon the failure to negotiate in good faith a Purchase and Sale Agreement
reasonably satisfactory to the Participating Investors, no Key Holder may sell
any Transfer Stock to such Prospective Transferee(s) unless and until,
simultaneously with such sale, such Key Holder purchases all securities subject
to the Right of Co-Sale from such Participating Investor on the same terms and
conditions (including the proposed purchase price) as set forth in the Proposed
Transfer Notice.  In connection with such purchase by the selling Key Holder,
such Participating Investor shall deliver to the selling Key Holder any stock
certificate or certificates, properly endorsed for transfer, representing the
Capital Stock being purchased by the selling Key Holder (or request that the
Company effect such transfer in the name of the selling Key Holder).  Any such
shares transferred to the selling Key Holder will be transferred to the
Prospective Transferee against payment therefor in consummation of the sale of
the Transfer Stock pursuant to the terms and conditions specified in the
Proposed Transfer Notice, and the selling Key Holder shall concurrently
therewith remit or direct payment to each such Participating Investor the
portion of the aggregate consideration to which each such Participating Investor
is entitled by reason of his, her or its participation in such sale as provided
in this Subsection 2.2(e).
(f)   Additional Compliance.  If any Proposed Key Holder Transfer is not
consummated within seventy-five (75) days after receipt of the Proposed Transfer
Notice by the Company, the Key Holders proposing the Proposed Key Holder
Transfer may not sell any Transfer Stock unless they first comply in full with
each provision of this Section 2.  The exercise or election not to exercise any
right by any Investor hereunder shall not adversely affect its right to
participate in any other sales of Transfer Stock subject to this Subsection 2.2.
2.3     Effect of Failure to Comply.
(a)   Transfer Void; Equitable Relief.  Any Proposed Key Holder Transfer not
made in compliance with the requirements of this Agreement shall be null and
void ab initio, shall not be recorded on the books of the Company or its
transfer agent and shall not be recognized by the Company.  Each party hereto
acknowledges and agrees that any breach of this Agreement would result in
substantial harm to the other parties hereto for which monetary damages alone
could not adequately compensate.  Therefore, the parties hereto unconditionally
and irrevocably agree that any non-breaching party hereto shall be entitled to
seek protective orders, injunctive relief and other remedies available at law or
in equity (including, without limitation, seeking specific performance or the
rescission of purchases, sales and other transfers of Transfer Stock not made in
strict compliance with this Agreement).
(b)   Violation of First Refusal Right.  If any Key Holder becomes obligated to
sell any Transfer Stock to the Investor under this Agreement and fails to
deliver such Transfer Stock in accordance with the terms of this Agreement, such
Investor may, at such Investor's option, in addition to all other remedies it
may have, send to such Key Holder the purchase price for such Transfer Stock as
is herein specified and transfer to the name of such Investor (or request that
the Company effect such transfer in the name of an Investor) on the Company's
books any certificates, instruments, or book entry representing the Transfer
Stock to be sold.
 
 
4

--------------------------------------------------------------------------------

(c)   Violation of Co-Sale Right.  If any Key Holder purports to sell any
Transfer Stock in contravention of the Right of Co-Sale (a "Prohibited
Transfer"), an Investor who desires to exercise such Investor's Right of Co-Sale
under Subsection 2.2 may, in addition to such remedies as may be available by
law, in equity or hereunder, require such Key Holder to purchase from such
Investor the number of shares of Capital Stock that such Investor would have
been entitled to sell to the Prospective Transferee had the Prohibited Transfer
been effected in compliance with the terms of Subsection 2.2.  The sale will be
made on the same terms, and subject to the same conditions as would have applied
had the Key Holder not made the Prohibited Transfer, except that the sale
(including, without limitation, the delivery of the purchase price) must be made
within ninety (90) days after the Investor learns of the Prohibited Transfer, as
opposed to the timeframe proscribed in Subsection 2.2.  Such Key Holder shall
also reimburse each Investor for any and all reasonable and documented
out-of-pocket fees and expenses, including reasonable legal fees and expenses,
incurred pursuant to the exercise or the attempted exercise of the Investor's
rights under Subsection 2.2.
3.             Exempt Transfers.
3.1     Exempted Transfers.  Notwithstanding the foregoing or anything to the
contrary herein, the provisions of Subsections 2.1 and 2.2 shall not apply (a)
in the case of a Key Holder that is an entity, upon a transfer by such Key
Holder to its stockholders, members, partners or other equity holders; (b) to a
repurchase of Transfer Stock from a Key Holder by the Company at a price no
greater than that originally paid by such Key Holder for such Transfer Stock and
pursuant to an agreement containing vesting and/or repurchase provisions
approved by a majority of the Board of Directors; (c) to a pledge of Transfer
Stock that creates a mere security interest in the pledged Transfer Stock,
provided that the pledgee thereof agrees in writing in advance to be bound by
and comply with all applicable provisions of this Agreement to the same extent
as if it were the Key Holder making such pledge; (d) in the case of a Key Holder
that is a natural person, upon a transfer of Transfer Stock by such Key Holder
made for bona fide estate planning purposes, either during his or her lifetime
or on death by will or intestacy to his or her spouse, child (natural or
adopted), or any other direct lineal descendant of such Key Holder (or his or
her spouse) (all of the foregoing collectively referred to as "family members"),
or any other relative/person approved by unanimous consent of the Board of
Directors of the Company, or any custodian or trustee of any trust, partnership
or limited liability company for the benefit of, or the ownership interests of
which are owned wholly by such Key Holder or any such family members; or (e) to
the transfer by the Key Holder of an amount of Common Stock representing 5% or
less of the issued and outstanding Common Stock of the Company at the time of
the transfer during any 6 month period; provided however, that if a transfer is
exempt under Subsection 3.1(e), the transferee must agree in writing at the time
of and in connection with the transfer to refrain from selling any of the Common
Stock acquired in the Exempt Transfer for a period of 6 months from the date of
the transfer, and shall limit sales of the Common Stock acquired in the transfer
thereafter to a maximum of 20% of the total number of shares of Common Stock
acquired in the transfer during each succeeding 6 month period; and provided
further, that in the case of clause(s) (a), (c), or (d), the Key Holder shall
deliver prior written notice to the Investors of such pledge, gift or transfer
and such shares of Transfer Stock shall at all times remain subject to the terms
and restrictions set forth in this Agreement and such transferee shall, as a
condition to such issuance, deliver a counterpart signature page to this
Agreement as confirmation that such transferee shall be bound by all the terms
and conditions of this Agreement as a Key Holder (but only with respect to the
securities so transferred to the transferee), including the obligations of a Key
Holder with respect to Proposed Key Holder Transfers of such Transfer Stock
pursuant to Section 2.
 
 
5

--------------------------------------------------------------------------------



3.2     Exempted Offerings.  Notwithstanding the foregoing or anything to the
contrary herein, the provisions of Section 2 shall not apply to the sale of any
Transfer Stock to the public in an offering pursuant to an effective
registration statement under the Securities Act of 1933, as amended (a "Public
Offering").
4.             Legend. Each certificate, instrument, or book entry representing
shares of Transfer Stock held by the Key Holders or issued to any permitted
transferee in connection with a transfer permitted by Subsection 3.1 hereof
shall be notated with the following legend:
THE SALE, PLEDGE, HYPOTHECATION, OR TRANSFER OF THE SECURITIES REPRESENTED
HEREBY IS SUBJECT TO, AND IN CERTAIN CASES PROHIBITED BY, THE TERMS AND
CONDITIONS OF A CERTAIN RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT BY AND
AMONG THE STOCKHOLDER, THE CORPORATION AND CERTAIN OTHER HOLDERS OF STOCK OF THE
CORPORATION.  COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO
THE SECRETARY OF THE CORPORATION.
Each Key Holder agrees that the Company may instruct its transfer agent to
impose transfer restrictions on the shares notated with the legend referred to
in this Section 4 above to enforce the provisions of this Agreement, and the
Company agrees to promptly do so.  The legend shall be removed upon termination
of this Agreement at the request of the holder.
5.             Miscellaneous.
5.1   Term.  This Agreement and the rights and obligations described herein will
terminate and be of no further force or effect upon the earliest to occur of:
(a) such date upon which Investor holds less than 5% of the Company's issued and
outstanding Common Stock, calculated on a non-diluted basis; (b) the
consummation of a sale of the Company's securities pursuant to a registration
statement filed by the Company under the Securities Act of 1933, as amended, in
connection with an offering of its securities to the general public; or (c) the
consummation of a merger or consolidation of the Company that is effected for
independent business reasons unrelated to extinguishing such rights and that
results in fifty percent or more of the Company being owned by shareholders
other than those listed on Schedule B as of the date of this Agreement.
5.2   Stock Split.  All references to numbers of shares in this Agreement shall
be appropriately adjusted to reflect any stock dividend, split, combination or
other recapitalization affecting the Capital Stock occurring after the date of
this Agreement.
5.3   Ownership.  Each Key Holder represents and warrants that such Key Holder
is the sole legal and beneficial owner of the shares of Transfer Stock subject
to this Agreement and that no other person or entity has any interest in such
shares (other than a community property interest as to which the holder thereof
has acknowledged and agreed in writing to the restrictions and obligations
hereunder).
5.4   Dispute Resolution.  The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of Texas and to
the jurisdiction of the United States District Court for the Northern District
of Texas for the purpose of any suit, action or other proceeding arising out of
or based upon this Agreement, (b) agree not to commence any suit, action or
other proceeding arising out of or based upon this Agreement except in the state
courts of Texas or the United States District Court for the Northern District of
Texas, and (c) hereby waive, and agree not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court.
 
 
6

--------------------------------------------------------------------------------

5.5   Notices.  All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient's next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) business day after deposit with an internationally nationally
recognized overnight courier, freight prepaid, specifying next business day
delivery, with written verification of receipt.  All communications shall be
sent to the respective parties at their address as set forth on Schedule A or
Schedule B hereof, as the case may be, or to such email address, facsimile
number or address as subsequently modified by written notice given in accordance
with this Section 5.5.  If notice is given to the Company, it shall be sent to
Blackboxstocks Inc., 5430 LBJ Freeway, Suite 1485, Dallas, Texas
75240, Attention: Gust Kepler, President; and a copy (which shall not constitute
notice) shall also be sent to Munck Wilson Mandala, LLP, 12770 Coit Road, Suite
600, Dallas, Texas 75252, Attention: Jeffrey M. McPhaul.  Notwithstanding the
foregoing or any provision herein to the contrary, any notice to be delivered to
the Investor hereunder shall, in addition to any other method of delivery, be
e-mailed to the Investor at his e-mail address set forth on Schedule A attached
hereto (or to such other e-mail address provided to the Company by the Investor
in writing after the date hereof).
5.6   Entire Agreement.  This Agreement (including, the Exhibits and Schedules
hereto) constitutes the full and entire understanding and agreement between the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties are
expressly canceled.
5.7   Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
5.8   Amendment; Waiver and Termination.  This Agreement may be amended,
modified or terminated and the observance of any term hereof may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument executed by (a) the Company, (b) the
Key Holders holding a majority of the shares of Transfer Stock then held by all
of the Key Holders, and (c) the holders of a majority of the shares of Common
Stock held by the Investor(s) (voting as a single class).  Any amendment,
modification, termination or waiver so effected shall be binding upon the
Company, the Investors, the Key Holders and all of their respective successors
and permitted assigns whether or not such party, assignee or other shareholder
entered into or approved such amendment, modification, termination or waiver. 
The Company shall give prompt written notice of any amendment, modification or
termination hereof or waiver hereunder to any party hereto that did not consent
in writing to such amendment, modification, termination or waiver.  No waivers
of or exceptions to any term, condition or provision of this Agreement, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such term, condition or provision.
 
7

--------------------------------------------------------------------------------

5.9   Assignment of Rights.
(a)   The terms and conditions of this Agreement shall inure to the benefit of
and be binding upon the respective successors and permitted assigns of the
parties.  Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations, or liabilities under or by
reason of this Agreement, except as expressly provided in this Agreement.
(b)   Any successor or permitted assignee of any Key Holder, including any
Prospective Transferee who purchases shares of Transfer Stock in accordance with
the terms hereof, shall deliver to the Company and the Investor(s), as a
condition to any transfer or assignment,  a counterpart signature page hereto
pursuant to which such successor or permitted assignee shall confirm their
agreement to be subject to and bound by all of the provisions set forth in this
Agreement that were applicable to the predecessor or assignor of such successor
or permitted assignee.
(c)   Except as set forth in the second sentence of this paragraph, the rights
of the Investor(s) hereunder are not assignable without the Company's written
consent, in its discretion, it being acknowledged and agreed that any such
assignment shall be subject to and conditioned upon any such assignee's delivery
to the Company, the Key Holders and the Investor of a counterpart signature page
hereto pursuant to which such assignee shall confirm their agreement to be
subject to and  bound by all of the provisions set forth in this Agreement that
were applicable to the  assignor of such assignee.  Notwithstanding the
foregoing or any provision herein to the contrary, the Investor may assign his
rights hereunder without the Company's written consent to any Affiliate of the
Investor.
(d)   Except in connection with an assignment by the Company by operation of law
to the acquirer of the Company, the rights and obligations of the Company
hereunder may not be assigned under any circumstances.
5.10   Severability.  The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
5.11   Governing Law. This Agreement shall be governed by the internal law of
the State of Texas.
5.12   Titles and Subtitles.  The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.
5.13   Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.
5.14   Specific Performance.  In addition to any and all other remedies that may
be available at law in the event of any breach of this Agreement, each Investor
shall be entitled to specific performance of the agreements and obligations of
the Company and the Key Holders hereunder and to such other injunction or other
equitable relief as may be granted by a court of competent jurisdiction.
 
 
8

--------------------------------------------------------------------------------

5.15   Additional Key Holders.  In the event that after the date of this
Agreement, the Company issues shares of Common Stock, or options to purchase
Common Stock, to any employee or consultant, which shares or options would
collectively constitute with respect to such employee or consultant (taking into
account all shares of Common Stock, options and other purchase rights held by
such employee or consultant) one percent (10%) or more of the Company's then
outstanding Common Stock (treating for this purpose all shares of Common Stock
issuable upon exercise of or conversion of outstanding options, warrants or
convertible securities, as if exercised or converted), the Company shall, as a
condition to such issuance, cause such employee or consultant to execute a
counterpart signature page hereto as a Key Holder, and such person shall thereby
be bound by, and subject to, all the terms and provisions of this Agreement
applicable to a Key Holder.


 [Remainder of Page Intentionally Left Blank]
 
 
9

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties have executed this Right of First Refusal and
Co-Sale Agreement as of the date first written above.

COMPANY:
 

Blackboxstocks Inc.






By: __________________________
       Gust Kepler, President


KEY HOLDERS
_____________________________

Gust Kepler, Individually
 

Karma BlackBox, LLC
 
By: __________________________
Name: ________________________
Title: _________________________



INVESTOR:






_____________________________
Stephen Chiang, Individually

 



--------------------------------------------------------------------------------


 




SCHEDULE A
INVESTORS




Name and Address
Number of Shares Held
   
Stephen Chiang, a Singapore citizen
 
3,000,000 Common Stock

Mailing Address:
 8 Kitchener Link,
 
City Square Residences #21-14 Singapore 207226
   
E-mail address:
 mansapost@gmail.com



 

--------------------------------------------------------------------------------


SCHEDULE B
KEY HOLDERS
 

 


Name and Address
Number of Shares Held
 

 
Gust Kepler
8,800,000 Common Stock
5430 LBJ Freeway, Suite 1485
5,000,000 Preferred Stock
Dallas, Texas 75240
         
Karma BlackBox, LLC
5,000,000 Common Stock
2 Lake Forest Court
 
Trophy Club, Texas 76262
 




 
 
 

--------------------------------------------------------------------------------